Bullard, J.,
delivered the opinion of the court.
The decisien of this case seems to have turned in the court of the first instance on the insufficiency of the notice of protest given to the defendant as a member of a commercial firm, by which the note was endorsed. But the pleadings *683and evidence present other questions upon which we entertain less doubt than on that o.f notice.
iua<mon»dcomi pprtuoi- Cannot neis by enE-' ment.
Public notice of *ePaita®reh?p |e?s, but°not mors or others previously dealing with the firm; they are entitled [°.panicular "°"
whoa public notice was given ‘^paSreMp ™ento“tiie"n°iM ^Lred^o ™mad¡ Soto intuit which through the agoncy of a broker: ¿cZd that the presumption of notice to the plaintilf is in favor of the defendant and was bound t0 came the exception, by being a customer entitled to particular notice.
The firm of Du Bertrand, Douming & Co. was dissolved on the 3d of April 1833, and public notice given in the Bee and Courier on the following day. On the 7th of May following the note in question was drawn payable to Du Bertrand personally at his domicil, it was endorsed by him, first in his own name and then in the name of the late firm and subsequently came into the possession of the present plaintiffs. The defendant being sued as endorser in his character of a member of the firm, pleads the general issue.
After the dissolution of the firm, it is clear that Du Ber. trand could not bind his late partners by endorsement. Pub-lie notice of such dissolution is good as to strangers who have ° not previsously dealt with the firm, hut not as to its former customers, who are entitled to particular notice, or at least that notice should he brought home to them. Chitty on Bills, 47. 4 Johnson's Rep. 224. 3 Day's Rep. 353. 6 Johnson’s Rep. 144.
It does not appear in evidence whether the plaintiffs had had any previous transactions with the firm, nor does it appear whether they had any knowledge of the published notice. They appear to have become possessed of the note through the agency of a broker, who testified that he had seen the notice of dissolution in the Gazettes but could not recollect at what time, nor could he remember when the note was endorsed.
We are of opinion that the presumption under these circumA xx stances is in favor of the defendant, and that the plaintiffs were bound to show that they come within the exception by showing their previous dealings with the firm before its dissolution. The defendant would then be bound by the act of his partner, unless he showed particular notice to the plain-1 x A tfiís. *
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court he affirmed with costs. J °
Before notice of the dissolution of a partnership to the bolder of the partnership endorsemem, notice of protest to a member of the firm is notice to all the partners.
The endorsement of a note which is negociated is equivaleni to drawing a f new bill and when the endorsement is made in the name of a firm, until notification of its dissolution to the holder of the note, he has a right to regard the firm as still in existence as to the demand and notice of protest.
A rehearing was granted in this case on the ground of a mistake in the record as to the date of the note. A true copy was certified as follows: “Fin janvier prochain je payerai a. Monr. P. Du Bertrand, ou ordre, a son domicile o, laNouvelle Orléans, quatorze cent piastres pour valeur reque.
‡ 1400 00 Donaldsonville, 7. Mars 1833”
3d Feb’y 1834.” (endorsed) “ Du Bertrand, Du Bertrand Douming & Co.”